COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  '

                                                  '                No. 08-12-00237-CR

 IN RE: RICHARD BRADLEY,                          '          AN ORIGINAL PROCEEDING

                             Relator.             '                  IN MANDAMUS
                                                  '

                                                   '



                                  MEMORANDUM OPINION

       Relator, Mr. Richard Bradley, has filed a pro se petition for writ of mandamus requesting

that this Court order the Honorable Kenneth D. DeHart, Judge of the 394th District Court, to set

aside Relator’s conviction in Cause No. 2672.

       To obtain relief through a writ of mandamus, a relator must establish that no other adequate

remedy at law is available and that the act he seeks to compel is ministerial. State ex rel. Young v.

Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex.Crim.App. 2007).

An act is ministerial if it does not involve the exercise of discretion. State ex rel. Hill v. Court of

Appeals for the Fifth District, 34 S.W.3d 924, 927 (Tex.Crim.App. 2001). Based on the petition

and record provided, Mr. Bradley has not demonstrated that he is entitled to mandamus relief.

See TEX. R. APP. P. 52.8. Accordingly, the petition is denied.



                                               GUADALUPE RIVERA, Justice
July 31, 2012
Before McClure, C.J., Rivera, J., and Antcliff, J.

(Do Not Publish)




                                                 2